Case 1:20-cv-01637-AT Document 20 Filed 07/10/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
TRUSTEES OF THE DRYWALL TAPERS AND ————
POINTERS LOCAL UNION NO. 1974 BENEFIT DATE FILED: _ 7/10/2020 _

FUNDS and THE DISTRICT COUNCIL NO. 9,
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL UNION)
OF PAINTERS AND ALLIED TRADES, AFL-
CIO,

 

Plaintiffs,
-against- 20 Civ. 1637 (AT)

PK INTERIORS INC., ORDER

 

Defendant.

 

ANALISA TORRES, District Judge:

Having reviewed Plaintiff's supporting materials for default judgment, the Court concludes
that the declaration submitted at ECF No. 17 fails to comply with Attachment A to the Court’s
Individual Practices in Civil Cases, which requires an “affidavit or declaration signed by a party with
personal knowledge” (emphasis added). Plaintiffs submitted an affidavit signed by their attorney,
who is not a party with personal knowledge.

Accordingly, it is hereby ORDERED that, by July 24, 2020, Plaintiffs shall re-submit
materials for default judgment in accordance with Attachment A to the Court’s Individual Practices.

The Clerk of Court is directed to terminate the motion at ECF No. 15.
SO ORDERED.

Dated: July 9, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
